Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-20 are allowable. All claims depend from a generic claim, and therefore, all the limitations are allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among the Species, as set forth in the Office action mailed on January 26, 2021, is hereby withdrawn and all claims are rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance for claim 1: the scroll compressor as claimed including specifically the first bearing and the second bearing are spaced apart from each other in a radial direction, wherein the rotating shaft and the boss portion define a differential pressure space portion radially between the first bearing and the second bearing, and wherein a width of the differential pressure space portion in the radial direction is greater than a radial gap between an inner 
The following is an examiner’s statement of reasons for allowance for claim 12: the scroll compressor as claimed including specifically a first bearing disposed between an outer circumferential surface of the rotating shaft and an inner surface of the frame that defines the shaft hole; and a second bearing disposed between an inner circumferential surface of the boss portion and an outer circumferential surface of the eccentric portion of the rotating shaft, wherein the second bearing overlaps at least a portion of the first bearing in an axial direction is not shown or rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S COMMENT
The closest prior art of record is UTTER (US Patent 4,552,518).  The Examiner would like to note that US Patent 4,552,518 is by the same inventor and has identical figures to French Publication FR 2559847, which is used in the rejection by the European Office date stamped May 3, 2019.  The Examiner would like to note that UTTER does not have a second bearing disposed between an inner circumferential surface of the boss portion and an outer circumferential surface of the eccentric portion of the rotating shaft (this is present in both claims 1 and 12), and this would not be obvious over the prior art of record.  UTTER utilizes a specific boss configuration, which 
JP ‘280 (Japanese Patent Publication JP 6-274280 B1) was also cited as reading on the claims in the European rejection date stamped September 13, 2019.  The Examiner would like to note that even though this reference does have a second bearing disposed between an inner circumferential surface of the boss portion and an outer circumferential surface of the eccentric portion of the rotating shaft, this reference does not disclose the first bearing and the second bearing are spaced apart from each other in a radial direction, wherein the rotating shaft and the boss portion define a differential pressure space portion radially between the first bearing and the second bearing, and wherein a width of the differential pressure space portion in the radial direction is greater than a radial gap between an inner circumferential surface of the second bearing and the outer circumferential surface of the eccentric portion, as well as, it is not  rendered obvious over the prior art of record.  
JP ‘280 also does not disclose the second bearing overlaps at least a portion of the first bearing in an axial direction, since the first and second bearings are axially spaced from one another and not radially spaced from one another.  Changing the location is not shown or rendered obvious over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746